Exhibit 10.1

DEBTOR IN POSSESSION FINANCING

TERM SHEET

FOR

VERASUN JANESVILLE, LLC,

AS DEBTOR IN POSSESSION

IN BANKRUPTCY CASE NO. 08-12606 (BLS)

UNITED STATES BANKRUPTCY COURT, DISTRICT OF DELAWARE

December 15, 2008

AGSTAR FINANCIAL SERVICES, PCA, as Postpetition Lender, hereby provides VERASUN
JANESVILLE, LLC, a Minnesota limited liability company (the “Borrower”) with the
following financing proposal.

Reference is made herein to the following Prepetition Credit Agreement:

Credit Agreement dated as of February 7, 2007, by and among VeraSun Janesville,
a Minnesota limited liability company, the AgStar Financial Services, PCA, the
commercial, banking or financial institutions whose signatures appear on the
signature pages of the Credit Agreement (AgStar and such commercial, banking or
financial institutions are sometimes hereinafter collectively the “Banks” and
individually a “Bank”), as the same has been amended by that certain Amendment
No. 1 to Credit Agreement dated October 19, 2007, that certain Amended and
Restated Credit Agreement dated February 11, 2008, and that certain Amendment
No. 1 to Amended and Restated Credit Agreement dated as of July 31, 2008 (as
amended the “Prepetition Credit Agreement”).

Unless otherwise expressly defined herein, capitalized terms used herein shall
have the same meaning ascribed to them in the Prepetition Credit Agreement or in
the Interim Order attached hereto as Exhibit B (the “Interim Order”). Terms and
conditions of the proposal are as follows:

 

Borrower:    VeraSun Janesville, LLC, a Minnesota limited liability company, as
Debtor in Possession in Bankruptcy Case No. 08-12606 (BLS), United States
Bankruptcy Court, District of Delaware (“Borrower’s Chapter 11 Case”).
Postpetition Lender:    AgStar Financial Services, PCA Guarantor:    U.S.
BioEnergy Corporation, a Delaware corporation, as Debtor in Possession in
Bankruptcy Case No. 08-12606 (BLS), District of Delaware.



--------------------------------------------------------------------------------

Postpetition

Revolving Credit

Facility:

  

A revolving credit facility (the “Postpetition Loan”) to be made available to
the Borrower,
pursuant to the terms of this Term Sheet and the Interim Order in an amount not
to exceed
$500,000 on an interim and final basis as the aggregate Postpetition Loan,
pursuant to the
terms of this Term Sheet, the Interim Order, the Final Order and the other
Postpetition
Financing Documents (the “Postpetition Commitment”).

 

The Borrower’s disbursements are limited on a weekly basis to the amount for
such week as
set forth in the DIP Budget attached hereto as Exhibit A (the “DIP Budget”)
until the
Postpetition Loan Maturity Date.

 

Amounts borrowed under the Postpetition Loan may be borrowed, repaid, and
reborrowed by
the Borrower prior to the Postpetition Loan Maturity Date.

 

Closing Date:    The date on which the Interim Order is entered and this Term
Sheet is executed. In no event shall the Closing Date be later than December 15,
2008 absent written consent of the Postpetition Lender. Purpose:   

Upon entry of the Interim Order and acceptance of this Term Sheet, the
Postpetition Lender shall make available to the Borrower the Interim Facility in
an amount up to $500,000 for the Borrower’s working capital needs as itemized in
the DIP Budget, subject to the terms and conditions in the Interim Order, and
this Term Sheet; provided, however, that nothing herein or in the Interim Order
shall bind the Postpetition Lender to any Plan incorporating the terms set forth
in this Term Sheet or the Postpetition Financing Documents, without the prior
express written consent of the Postpetition Lender.

 

Upon entry of the Final Order on or before January 15, 2009 approving the
Postpetition Financing Documents, each of which must be acceptable to the
Postpetition Lender and satisfaction of the conditions precedent to closing set
forth therein, the Postpetition Lender shall make available to the Borrower
Debtor In Possession financing in an aggregate amount up to $500,000.00 for the
Borrower’s working capital needs as itemized in the DIP Budget attached to the
Final Order, subject to the terms and conditions in the Final Order, this Term
Sheet, and the Postpetition Financing Documents; provided, however, that nothing
herein or in the Final Order shall bind the Postpetition Lender to any Plan
incorporating the terms set forth in this Term Sheet or the Postpetition
Financing Documents, without the prior express written consent of the
Postpetition Lender.

Maturity Date:   

The Interim Facility shall mature on January 15, 2009.

 

The Postpetition Loan will mature on January 15, 2009, or on such earlier date
as provided in the Interim Order, the Final Order or the Postpetition Financing
Documents.

 

2



--------------------------------------------------------------------------------

Security:   

The Borrower hereby grants to the Postpetition Lender a first priority perfected
Security
Interest in all of the real and personal property of the Borrower, whether now
owned or
hereafter acquired (the “Collateral,” as such property is more fully described
in the Prepetition
Credit Agreement), without any requirement for the execution, delivery,
recording or filing of
any security agreement, mortgage, deed of trust, financing statement or similar
document,
instrument or agreement covering such Collateral; provided, however, that the
liens and
Security Interests granted to the Postpetition Lender under the Interim Order
and the Final
Order shall not extend to causes of action under Chapter 5 of the Bankruptcy
Code or the
proceeds thereof.

 

During the term of the Postpetition Loan, Borrower shall not grant or permit any
Security
Interest in the Collateral to any other Person, other than certain permitted
liens agreed to by
the Postpetition Lender (the “Permitted Liens”).

 

The Borrower shall execute and deliver to the Postpetition Lender all such
mortgages, security
agreements, control agreements, deeds of trust or other documents and
instruments as may be
reasonably required by the Postpetition Lender to evidence and secure the
Postpetition Loan
pursuant to the terms of this Term Sheet and the Interim Order (collectively,
the “Postpetition
Financing Documents”).

Interest Rate:   

The outstanding principal amount of the Postpetition Loan shall bear interest at
the LIBOR Rate (as defined in the Prepetition Credit Agreement) plus 700 basis
points.

 

A Default Rate shall apply on the Postpetition Loan as set forth in the
Prepetition Credit Agreement.

Postpetition Loan

Availability:

   Advances under the Postpetition Loan may be made subject to availability of
the Postpetition Loan and will be limited as set forth herein and in the Interim
Order and other Postpetition Financing Documents.

Interest

Payments:

  

Payment of all accrued interest on the Postpetition Loan shall be paid by the
Borrower on the first day of each month, beginning on the Closing Date, and
monthly thereafter, and on the Maturity Date, to the Postpetition Lender and to
the Agent for the benefit of the Banks.

 

The unpaid balance of the Postpetition Loan is due in its entirety on the
Maturity Date. Interest shall be calculated on the actual number of days the
Postpetition Loan is outstanding on the basis of a year consisting of 365 days.

 

3



--------------------------------------------------------------------------------

Conditions Precedent    •     Entry of the Interim Order; and

To Closing on the

Interim Amount:

   •     Execution and delivery of this Term Sheet.

 

Representations and

Warranties:

   The Postpetition Financing Documents shall contain representations and
warranties of the Borrower acceptable to the Lender.

Affirmative

Covenants:

   The Postpetition Financing Documents shall contain affirmative covenants of
the Borrower acceptable to the Lender. Reports:   

As long as Borrower’s obligations under the Postpetition Loan shall remain
unpaid or the Postpetition Lender shall have any commitment under the
Postpetition Loan, the Borrower shall, unless the Postpetition Lender shall
otherwise consent in advance in writing:

 

•     Provide Postpetition Lender with all reports required to be delivered by
Borrower under Section 5.01(c) of the Prepetition Credit Agreement;

 

•     Provide Postpetition Lender with all reports filed with the United States
Trustee in the Borrower’s Chapter 11 Case; and

 

•     By 5:00 p.m. (CST) on Thursday of each week, provide Postpetition Lender a
weekly report itemizing all expenditures during the preceding week for each of
the following:

 

•     Corn

 

•     Chemicals

 

•     Transportation

 

•     Denaturant

 

•     Natural gas

 

•     Electricity/water

 

•     Rail car lease payments

 

•     Fixed and variable terminal fees

 

•     Plant overhead (non-labor)

 

•     Payroll

 

•     Excise and sales taxes remitted

 

•     Insurance

 

•     Severance, and

 

•     All other expenses

Negative Covenants:    The Postpetition Financing Documents shall contain
negative covenants of the Borrower acceptable to the Lender.

 

4



--------------------------------------------------------------------------------

Events of Default:   

The occurrence of any of the following shall constitute an Event of Default
under this Term Sheet:

 

•     Failure to comply with the terms and conditions set forth in this Term
Sheet, the Interim Order, the other Postpetition Financing Documents, and the
Prepetition Credit Agreement (except those Events of Default set forth in
Section 6.01(g) of the Prepetition Credit Agreement and except for any Event of
Default arising as a result of the filing or the pendency of Borrower’s Chapter
11 Case);

 

•     Failure to retain and employ James Bonsall of APS Services, LLC or another
person and firm acceptable to the Postpetition Lender as the Borrower’s chief
restructuring officer;

 

•     Failure to deliver the weekly reports required herein;

 

•     The effective date of any chapter 11 plan in the Borrower’s Chapter 11
Case, unless such plan provides that the Postpetition Obligations shall be paid
in full in cash on or before the effective date of such plan; and

 

•     A Debtor (as defined in the Interim Order) seeking an order dismissing the
Borrower’s Chapter 11 Case without the consent of the Postpetition Lender prior
to the indefeasible payment in full in cash of all obligations and indebtedness
owing to the Postpetition Lender.

Remedies:   

Upon the occurrence of an Event of Default, as defined in this Term Sheet, the
Postpetition Lender:

 

•     shall be entitled to exercise all of the remedies set forth in the Interim
Order; and

 

•     the Postpetition Lender shall no longer be obligated to make further
Advances to the Borrower under the Postpetition Loan.

Commitment and

Administration Fees:

  

Borrower shall pay to Postpetition Lender on the Closing Date a fee equal to one
percent (1.0%) of the aggregate Postpetition Loan Commitment. Postpetition
Lender is authorized to advance from the Postpetition Loan an amount equal to
such Commitment Fee.

 

In addition to the foregoing Commitment Fee and such other fees required or set
forth in this Term Sheet or in the Interim Order, Borrower shall pay to
Postpetition Lender on the Closing Date an administration fee equal to one-half
of one percent (0.5%) of the aggregate Postpetition Loan Commitment.
Postpetition Lender is authorized to advance from the Postpetition Loan an
amount equal to such Administration Fee.

Expenses:    The Borrower shall reimburse the Postpetition Lender for all
reasonable costs and expenses, including legal fees, consultant fees, appraisal
fees, financial advisor fees, and other similar fees, costs and expenses in



--------------------------------------------------------------------------------

   connection with the negotiation, documentation, execution, syndication and
delivery of the Postpetition Loan and the Borrower’s Bankruptcy. Postpetition
Lender is authorized to advance from the Postpetition Loan an amount equal to
such fees.

If not acted on, these terms will expire on December 15, 2008 at 5:00 p.m.
(CST). Please return a signed copy of this letter to evidence your acceptance of
the terms and conditions contained in this Term Sheet.

Sincerely,

AGSTAR FINANCIAL SERVICES, PCA

 

By:  

/s/ Donald S. Farm, Jr.

Name:  

 

Its:  

Sr. Vice President

This Term Sheet is accepted this 15th day

of December 2008 by:

 

6



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

DEBTOR IN POSSESSION FINANCING

TERM SHEET

FOR

VERASUN JANESVILLE, LLC,

AS DEBTOR IN POSSESSION

IN BANKRUPTCY CASE NO. 08-12606 (BLS)

UNITED STATES BANKRUPTCY COURT, DISTRICT OF DELAWARE

BORROWER:

VERASUN JANESVILLE, LLC a Minnesota limited liability company

 

By  

/s/ Bryan Meier

Name:  

 

Title:  

 

GUARANTOR:

US BIOENERGY CORPORATION, a South Dakota corporation

 

By:  

/s/ Bryan Meier

Name:  

 

Its:  

 

 

7



--------------------------------------------------------------------------------

EXHIBIT A

DIP BUDGET

 

US Bio - Janesville

DIP Loan Cash Flow Projections

($ 000’S)

   Week
Ending    1
5-Dec-08
Projected     2
12-Dec-08
Projected     3
19-Dec-08
Projected     4
26-Dec-08
Projected     5
2-Jan-09
Projected     6
9-Jan-09
Projected     7
16-Jan-09
Projected     8
23-Jan-09
Projected     9
30-Jan-09
Projected  

RECEIPTS & DISBURSEMENTS

                     

Total Cash Receipts

      $ —       $ —       $ —       $ —       $ —       $ —       $ —       $
—       $ —    

Cash Disbursements:

                     

Post - Petition:

                     

Energy & Other Plant

        (13 )     —         (13 )     —         (13 )     —         (13 )    
—         (13 )

Payroll

        —         (43 )     —         (43 )     —         (43 )     —        
(43 )     —    

Insurance

        (215 )     —         —         —         —         —         —        
—         —                                                                    
           

Total Post - Petition Disbursements

        (228 )     (43 )     (13 )     (43 )     (13 )     (43 )     (13 )    
(43 )     (13 )                                                                
           

Net Cash Flow from Operations

        (228 )     (43 )     (13 )     (43 )     (13 )     (43 )     (13 )    
(43 )     (13 )

Other Cash Flows

                     

Inter US Bio Cash

        (27 )     —         —         —         —         —         —        
—         —    

SG&A & Overheads

        —         —         —         —         —         —         —        
—         —    

Professional Fees

        —         —         —         —         —         —         —        
—         —    

DIP Draws

        500       —         —         —         —         —         —        
—         —    

DIP Repayments

        —         —         —         —         —         —         —        
—         —    

DIP Secured Debt Interest

        —         —         —         —         (6 )     —         —         —  
      (7 )

Pre-petition secured debt interest

        —         —         —         —         —         —         —        
—         —    

Other

        —         —         —         —         —         —         —        
—         —                                                                    
           

Total Other Net Cash Flows

        473       —         —         —         (6 )     —         —         —  
      (7 )                                                                      
     

Total Net Cash Flow

        245       (43 )     (13 )     (43 )     (19 )     (43 )     (13 )    
(43 )     (20 )

Beginning Cash Balance

        19       264       221       208       165       146       103       90
      47                                                                        
     

Ending Cash Balance

      $ 264     $ 221     $ 208     $ 165     $ 146     $ 103     $ 90     $ 47
    $ 27                                                                        
     

Note: No Professional Fees or SG&A are allocable to Janesville

 

8



--------------------------------------------------------------------------------

EXHIBIT B

INTERIM ORDER

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

In re:

 

VERASUN ENERGY CORPORATION,

et al.,

 

Debtors.1

   )


)

)

)

)

)

  

Case No. 08-12606 (BLS)

 

Chapter 11

 

Jointly Administered

Related Docket Number 340

INTERIM ORDER (I) AUTHORIZING DEBTORS TO OBTAIN

POSTPETITION FINANCING PURSUANT TO SECTIONS 363 AND 364 OF

BANKRUPTCY CODE, (II) GRANTING LIENS AND SUPERPRIORITY CLAIMS

TO POSTPETITION LENDER PURSUANT TO SECTION 364 OF BANKRUPTCY

CODE, (III) AUTHORIZING USE OF CASH COLLATERAL PURSUANT TO

SECTION 363 OF BANKRUPTCY CODE, (IV) PROVIDING ADEQUATE

PROTECTION TO PREPETITION LENDERS PURSUANT TO SECTIONS 361, 362,

363 AND 364 OF BANKRUPTCY CODE AND (V) SCHEDULING FINAL HEARING

PURSUANT TO BANKRUPTCY RULE 4001(B)

(VERASUN JANESVILLE, LLC)

This matter having come before the Court upon the motion dated December 11, 2008
(the “Motion”) of VeraSun Janesville, LLC (the “Borrower”), US BioEnergy
Corporation (the “Guarantor”), and the other debtors and debtors in possession
(each individually, a “Debtor” and, collectively with the Borrower and the
Guarantor, the “Debtors”) in the above captioned chapter 11 cases (collectively
the “Chapter 11 Cases”), (a) for the entry of this Interim Order (the “Interim
Order”) and the Final Order (as hereinafter defined) under sections 105,

 

 

1

The Debtors consist of: VeraSun Energy Corporation (EIN: 20-3430241); ASA
Albion, LLC (EIN: 55-0907221); ASA Bloomingburg, LLC (EIN: 55-0907224); ASA
Linden, LLC (EIN: 55-0907228); ASA OpCo Holdings, LLC (EIN: 68-0609122); US Bio
Marion, LLC (EIN: 20-34377343); US BioEnergy Corporation (EIN: 20-1811472);
VeraSun Albert City, LLC (EIN: (20-2264707); VeraSun Aurora Corporation (EIN:
40-0462174); VeraSun BioDiesel, LLC (EIN: 20-3790860); VeraSun Central City, LLC
(EIN: (55-0816855); VeraSun Charles City, LLC (EIN: 20-3735184); VeraSun
Dyersville, LLC (20-5765890); VeraSun Fort Dodge, LLC (EIN: 42-1630527); VeraSun
Granite City, LLC (EIN: 20-5909621); VeraSun Hankinson, LLC (90-0287129);
VeraSun Hartley, LLC (EIN: 20-5381200); VeraSun Janesville, LLC (EIN:
20-4420290); VeraSun Litchfield, LLC (EIN: 20-8621370); VeraSun Marketing, LLC
(EIN: 20-3693800); VeraSun Ord, LLC (75-3204878); VeraSun Reynolds, LLC (EIN:
20-5914827); VeraSun Tilton, LLC (EIN: 26-1539139); VeraSun Welcome, LLC (EIN:
20-4115888); VeraSun Woodbury, LLC (20-0647425).



--------------------------------------------------------------------------------

361, 362, 363, and 364 of title 11 of the United States Code (the “Bankruptcy
Code”), Rules 2002, 4001 and 9014 of the Federal Rules of Bankruptcy Procedure
(the “Bankruptcy Rules”), and Rule 4001-2 of the Local Rules for the United
States Bankruptcy Court for the District of Delaware (the “Local Rules”)
authorizing the Borrower to (i) obtain postpetition loans and advances and
obtain such other financial accommodations in an aggregate principal amount not
to exceed $500,000.00 (the “DIP Financing”) pursuant to sections 363 and 364 of
the Bankruptcy Code and for the Guarantor to guarantee the Borrower’s
obligations in connection with the DIP Financing by entering into the Debtor In
Possession Financing Term Sheet (as the same may be amended, supplemented or
otherwise modified from time to time, the “DIP Financing Term Sheet”), the terms
and conditions of which will be incorporated into a senior secured superpriority
debtor in possession credit agreement on or before the Maturity Date (as the
same may be amended, supplemented or otherwise modified from time to time, the
“Postpetition Credit Agreement”), among the Borrower, the Guarantor and AgStar
Financial Services, PCA (the “Postpetition Lender”), (ii) execute and enter into
the DIP Financing Term Sheet and to perform such other and further acts as may
be required in connection with the DIP Financing Term Sheet, (iii) grant Liens
(as defined in the Prepetition Credit Agreement) and superpriority claims to the
Postpetition Lender in all Collateral (as defined in the Prepetition Credit
Agreement) (together with all prepetition and postpetition assets of the
Guarantor, the “Postpetition Collateral”) in accordance with the DIP Financing
Term Sheet, this Interim Order, and the Final Order to secure any and all of the
Postpetition Obligations (as hereinafter defined), (iv) use Cash Collateral (as
hereinafter defined), and (v) pending a final hearing on the Motion (the “Final
Hearing”), obtain emergency postpetition loans under the DIP Financing Term
Sheet and this Interim Order to and including the date on which the Final Order
is entered (the

 

-2-



--------------------------------------------------------------------------------

“Interim Facility”), (b) requesting the modification of the automatic stay
imposed under section 362 of the Bankruptcy Code to the extent necessary to
permit the Borrower and the other Debtors and the Postpetition Lender to
implement the terms of this Interim Order, (c) requesting the provision of
adequate protection to the Borrower’s prepetition secured lenders under or in
connection with that certain Credit Agreement dated as of February 7, 2007 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Prepetition Credit Agreement”), by and among the Borrower, the lenders party
thereto (the “Prepetition Lenders”), and AgStar Financial Services, PCA, as
Administrative Agent (in such capacity, the “Prepetition Agent”) for the
Prepetition Lenders (together with all guarantees, subordination agreements,
intercreditor agreements, deposit account control agreements, notes, mortgages,
pledges, instruments and any other agreements and documents delivered pursuant
thereto or in connection therewith, including, without limitation, the Loan
Documents as defined in the Prepetition Credit Agreement, collectively, and as
amended, restated, supplemented or otherwise modified from time to time, the
“Prepetition Financing Documents”), (d) in accordance with Rules 4001(b) and
(c) of the Bankruptcy Rules, requesting that this Court (this “Court” or the
“Bankruptcy Court”) schedule the Final Hearing on the Motion to be held within
thirty (30) days after the entry of this Interim Order, and (e) requesting,
pursuant to Rule 4001 of the Bankruptcy Rules, that an emergency interim hearing
on the Motion (the “Interim Hearing”) be held for the Court to consider entry of
this Interim Order, which authorizes the Borrower to borrow funds under the DIP
Financing Term Sheet and this Interim Order, on an interim basis, up to an
aggregate principal or face amount not to exceed $500,000.00 (the “Interim
Amount”); and the Court having considered the Motion and the exhibits attached
thereto, including, without limitation, the DIP Financing Term Sheet; and the
Interim Hearing having been held on December 15 2008;

 

-3-



--------------------------------------------------------------------------------

and upon all of the pleadings filed with the Court, all evidence presented in
support of this Interim Order, the record made at the Interim Hearing, and all
of the proceedings held before the Court; and after due deliberation and
consideration and good and sufficient cause appearing therefor,

THE COURT HEREBY FINDS:

A. On October 31, 2008 (the “Petition Date”), each of the Debtors filed
voluntary petitions for relief under chapter 11 of the Bankruptcy Code. Each
Debtor is continuing in the management and possession of its business and
properties as a debtor-in-possession pursuant to sections 1107(a) and 1108 of
the Bankruptcy Code. The Chapter 11 Cases of the Debtors are being jointly
administered under Case No. 08—12606 (BLS).

B. This Court has jurisdiction over this proceeding and the parties and property
affected hereby pursuant to 28 U.S.C. §§ 157 and 1334. This is a core proceeding
pursuant to 28 U.S.C. § 157(b)(2). Venue is proper before this Court pursuant to
28 U.S.C. §§ 1408 and 1409.

C. The Office of the United States Trustee for the District of Delaware (the “US
Trustee”) has appointed a statutory committee of unsecured creditors in the
Chapter 11 Cases pursuant to section 1102(a)(1) of the Bankruptcy Code (the
“Committee”). No request has been made for the appointment of a trustee or
examiner in the Chapter 11 Cases.

D. Notice of the relief sought by the Motion and the Interim Hearing was
delivered via facsimile, electronic mail, and/or overnight delivery to the
following: (i) the United States Trustee; (ii) those parties listed on the
Consolidated List of Creditors Holding Largest Thirty Unsecured Claims Against
the Debtors, as identified in connection with the Debtors’ chapter 11 petitions;
(iii) all other parties with liens of record on assets of the Debtors

 

-4-



--------------------------------------------------------------------------------

as of the Petition Date; (iv) Gray, Plant, Mooty, Mooty & Bennett, P.A., 1010
West St. Germain, Suite 600, St. Cloud, MN 56301-3406, Attention Phillip Kunkel;
Pepper Hamilton LLP, Hercules Plaza, 1313 Market Street, Suite 5100, P.O. Box
1709, Wilmington, DE 19899-1709, Attention David P. Stratton; and Latham &
Watkins LLP, 233 S. Wacker Drive, Suite 5800, Chicago, IL 60606, Attention Josef
Athanas, counsel to the Postpetition Lender and the Prepetition Agent. Given the
nature of the relief sought in the Motion, the Court concludes that the
foregoing notice was sufficient and adequate under the circumstances and
complies with Bankruptcy Rule 4001 in all respects for purposes of entering this
Interim Order.

E. Subject to Paragraph 42 below, the Debtors acknowledge, admit and confirm the
following as of the Petition Date:

1. Pursuant to the Prepetition Credit Agreement, the Prepetition Agent and the
Prepetition Lenders made certain loans, advances and other financial
accommodations, and provided for the issuance of letters of credit, to the
Borrower to fund, among other things, the construction of the Project (as
defined in the Prepetition Credit Agreement) and the operations of the Borrower.

2. Pursuant to the Prepetition Credit Agreement and other Prepetition Financing
Documents, the Borrower was, as of the Petition Date, indebted to the
Prepetition Agent and the Prepetition Lenders for the aggregate principal amount
of the Prepetition Indebtedness (as defined below) of approximately
$95,300,000.00, including among other things, issued and outstanding letters of
credit, but excluding accrued but unpaid interest, costs, fees and expenses.

3. For purposes of this Interim Order, the term “Prepetition Indebtedness” shall
mean and include, without duplication, any and all amounts

 

-5-



--------------------------------------------------------------------------------

owing or outstanding by the Borrower or the Guarantor under the Prepetition
Credit Agreement (including, without limitation, all Loan Obligations as defined
in the Prepetition Credit Agreement) or any other Prepetition Financing
Document, interest on, fees and other costs, expenses and charges owing in
respect of, such amounts (including, without limitation, any reasonable
attorneys’, accountants’, financial advisors’ and other fees and expenses that
are chargeable or reimbursable pursuant to the Prepetition Credit Agreement or
any other Prepetition Financing Document), and any and all obligations and
liabilities, contingent or otherwise, owed in respect of the letters of credit
or other Loan Obligations outstanding thereunder.

4. Pursuant to certain security agreements, deposit account control agreements,
mortgages, deeds of trust, collateral assignments of contracts, guaranty
agreements and other documents and agreements (as amended, restated,
supplemented or otherwise modified from time to time, collectively, the
“Prepetition Security Documents”), and the other Prepetition Financing Documents
including any promissory notes, the Borrower granted first priority Liens and
continuing pledges and security interests in substantially all of the Borrower’s
assets (as used herein, the “Prepetition Collateral”) to and/or for the benefit
of the Prepetition Agent and Prepetition Lenders to secure the Prepetition
Indebtedness (collectively, the “Prepetition Liens”). For the avoidance of
doubt, the term “Prepetition Collateral” shall refer to (i) collateral in or
upon which a lien or other security interest has been granted in favor or for
the benefit of the Prepetition Agent and the Prepetition Lenders in connection
with, pursuant to or

 

-6-



--------------------------------------------------------------------------------

under the Prepetition Credit Agreement and the other Prepetition Financing
Documents, and (ii) any Prepetition Collateral provided under any Prepetition
Financing Documents, including that described in this subparagraph, that existed
as of the Petition Date and at any time prepetition and, subject to section 552
of the Bankruptcy Code, postpetition proceeds, products, offspring, rents and
profits.

5. The Prepetition Financing Documents are valid and binding agreements and
obligations of the Borrower and, as applicable, the Guarantor, and the
Prepetition Liens (i) constitute valid, binding, enforceable and perfected first
priority security interests and liens, subject only to the Permitted Liens (as
defined in the Prepetition Credit Agreement), but only to the extent such
Permitted Liens are valid, enforceable, non-avoidable liens and security
interests that are perfected prior to the Petition Date (or perfected after the
Petition Date to the extent permitted by Section 546(b) of the Bankruptcy Code),
which are not subject to avoidance, reduction, disallowance, impairment or
subordination pursuant to the Bankruptcy Code or applicable non-bankruptcy law
and which are senior in priority to the Prepetition Liens under applicable law
and after giving effect to any applicable subordination or intercreditor
agreements, and (ii) are not subject to avoidance, reduction, disallowance,
impairment or subordination pursuant to the Bankruptcy Code or applicable
non-bankruptcy law.

6. (i) The Prepetition Indebtedness constitutes the legal, valid and binding
obligation of the Borrower and the Guarantor, enforceable in accordance with its
terms; (ii) no objection, offset, defense or counterclaim of any kind or nature
to the Prepetition Indebtedness exists, and the Borrower or the Guarantor

 

-7-



--------------------------------------------------------------------------------

shall not assert any claim, counterclaim, setoff or defense of any kind, nature
or description that would in any way affect the validity, enforceability and
non-avoidability of any of the Prepetition Indebtedness; and (iii) the
Prepetition Indebtedness and any amounts previously paid to the Prepetition
Agent or any Prepetition Lender on account thereof or with respect thereto, are
not subject to avoidance, reduction, disallowance, impairment or subordination
pursuant to the Bankruptcy Code or applicable non-bankruptcy law.

7. The Prepetition Agent (on its behalf and on behalf of the Prepetition
Lenders) holds properly perfected security interests and Liens in and on the
Prepetition Collateral by the filing of UCC-1 financing statements, mortgages
and other required documents against the Borrower and such Prepetition
Collateral with the proper state and county offices for the perfection of such
security interests and Liens.

Subject to the time limitations specified in Paragraph 42 below, none of the
foregoing acknowledgments or agreements by the Debtors contained in this
Paragraph shall be binding on the Debtors’ estates, the Committee or any other
party (other than the Debtors) and shall not affect or limit the rights of the
Committee or any other party (other than the Debtors) with respect to their
rights to assert, pursue or otherwise allege any of the Claims and Defenses (as
hereinafter defined) against the Prepetition Agent and the Prepetition Lenders
in accordance with and subject to the terms of this Interim Order.

F. An immediate and critical need exists for the Borrower to obtain funds and
use cash collateral to continue the operation of its business. However, the use
of “cash collateral,” as defined by section 363(a) of the Bankruptcy Code and
including any and all



--------------------------------------------------------------------------------

prepetition and, subject to section 552 of the Bankruptcy Code, postpetition
proceeds of the Prepetition Collateral (“Cash Collateral”), alone would be
insufficient to meet the Borrower’s immediate postpetition liquidity needs. The
Borrower is unable to obtain the required funds (i) in the forms of
(w) unsecured credit or debt allowable under section 503(b)(1) of the Bankruptcy
Code, (x) an administrative expense pursuant to section 364(a) or (b) of the
Bankruptcy Code, (y) unsecured debt having the priority afforded by section
364(c)(l) of the Bankruptcy Code or (z) debt secured only as described in
section 364(c)(2) or (3) of the Bankruptcy Code or (ii) on terms more favorable
than those offered by the Postpetition Lender under the DIP Financing Term
Sheet, this Interim Order, the Final Order and all other agreements, documents,
notes or instruments delivered pursuant hereto or thereto or in connection
herewith or therewith, including, without limitation, the DIP Budget (as defined
in the DIP Financing Term Sheet) and the collateral documents described in the
DIP Financing Term Sheet (collectively with this Interim Order and the Final
Order, the “Postpetition Financing Documents”).

G. The Debtors have requested that, pursuant to the terms of the Postpetition
Financing Documents, the Postpetition Lender make loans and advances and provide
other financial accommodations to the Borrower, and that the Prepetition Lenders
consent to the use of their Cash Collateral, to be used by the Borrower solely
in accordance with the terms of the Postpetition Financing Documents. The
ability of the Borrower to maintain and preserve the value of its assets depends
upon the Borrower obtaining such financing and using such Cash Collateral. The
Borrower will suffer immediate and irreparable harm if the requested
postpetition financing is not available on an interim or final basis. The
Postpetition Lender is willing to extend the DIP Financing on a superpriority
and first priority secured basis, as more



--------------------------------------------------------------------------------

particularly described herein, pursuant to the terms and conditions of the
Postpetition Financing Documents. The Borrower’s and the Guarantor’s entry into
the Postpetition Financing Documents is fair and reasonable and is a sound,
prudent exercise of their respective business judgment consistent with their
fiduciary duties. The Postpetition Financing Documents were negotiated at arm’s
length and in good faith between the Borrower and the other Debtors and the
Postpetition Lender and the loans and advances provided for in the Postpetition
Financing Documents constitute reasonably equivalent value and fair
consideration. Accordingly, the relief requested in the Motion is necessary,
essential and appropriate for the maintenance and preservation of Borrower’s
assets and properties, and the avoidance of irreparable harm to the Borrower and
the Borrower’s estate and is in the best interests of the Borrower and the
Guarantor, their estates and creditors.

H. In addition, the Postpetition Financing Documents provide, among other
things, that (i) granting Liens in the Postpetition Collateral or Prepetition
Collateral or any portion thereof to any other party pursuant to section 364 of
the Bankruptcy Code or otherwise, (ii) using the Postpetition Collateral,
Prepetition Collateral or Lender Funds except pursuant to the terms and
conditions of the Postpetition Financing Documents, including this Interim
Order, and, when entered, the Final Order, and (iii) incurring additional
obligations having priority claims or Liens equal to or senior in priority to
the Adequate Protection Liens (as defined herein), are Events of Default
thereunder.

I. Based on the record before the Court, (i) the terms of the use of the
Prepetition Lenders’ Cash Collateral as provided in this Interim Order and
(ii) the terms of the Postpetition Financing Documents, pursuant to which the
postpetition loans, advances and other credit and financial accommodations will
be made or provided to the Borrower by the



--------------------------------------------------------------------------------

Postpetition Lender, have been negotiated at arms’ length and in “good faith,”
as that term is used in section 364(e) of the Bankruptcy Code, and are in the
best interests of the Borrower, the Guarantor, their respective estates and
creditors. The Postpetition Lender is extending the DIP Financing to the
Borrower, and the Prepetition Agent and Prepetition Lenders are permitting the
use of their Cash Collateral, in good faith, and the Postpetition Lender is
entitled to the benefits of the provisions of section 364(e) of the Bankruptcy
Code.

J. It is in the best interests of the Borrower’s estate that it be allowed to
finance the maintenance and preservation of its assets and use Cash Collateral
under the terms and conditions set forth herein and in the Postpetition
Financing Documents. The relief requested by the Motion is necessary to avoid
immediate and irreparable harm to the Borrower’s estate, and good, adequate and
sufficient cause has been shown to justify the granting of the relief requested
herein, and the immediate entry of this Interim Order.

K. The Prepetition Agent and the Prepetition Lenders are prepared to consent to
the Borrower’s use of the Prepetition Lenders’ Cash Collateral and the granting
of the Postpetition Liens (as hereinafter defined) in the Prepetition Collateral
solely on the terms and conditions set forth in this Interim Order, including
the granting of the Adequate Protection Liens (as defined herein), and the
Postpetition Financing Documents. The adequate protection provided herein to the
Prepetition Agent and the Prepetition Lenders and other benefits and privileges
contained herein are consistent with and authorized by the Bankruptcy Code and
are necessary to obtain the consent or non-objection of such parties.

L. The consent of the Prepetition Agent and the Prepetition Lenders to the
priming of their Prepetition Liens by the Postpetition Liens (as hereinafter
defined) is limited to such priming occurring pursuant to the Postpetition
Financing Documents, and shall not extend



--------------------------------------------------------------------------------

to any other postpetition financing or to any modified version of the
Postpetition Financing Documents (except to the extent modified in this Interim
Order or a Final Order and only to the extent the Prepetition Agent and the
Required Banks (as defined in the Prepetition Credit Agreement) consent to such
modification).

M. The Postpetition Liens (as defined herein) granted pursuant to this Interim
Order to the Postpetition Lender, are appropriate under section 364(d) of the
Bankruptcy Code because, among other things: (i) such security interests and
liens do not impair the interests of any holder of a valid, perfected,
prepetition security interest or lien in the property of the Borrower’s or the
Guarantor’s estate, and/or (ii) the holders of such valid, perfected,
prepetition security interests and liens have consented to the security
interests and priming liens granted pursuant to this Interim Order to the
Postpetition Lender.

N. Good cause has been shown for the immediate entry of this Interim Order
pursuant to Bankruptcy Rules 4001(b) and (c). In particular, the permission
granted herein for the Borrower and the Guarantor to execute the Postpetition
Financing Documents, for the Borrower to continue using Cash Collateral, and for
the Borrower to obtain financing in the Interim Amount pending the Final
Hearing, including on a priming lien basis, is necessary to avoid immediate and
irreparable harm to the Borrower, the Guarantor and their respective estates.
Entry of this Interim Order is in the best interest of the Borrower, its estate
and creditors.

NOW, THEREFORE, IT IS HEREBY ORDERED:

1. Motion Granted. The Motion is granted on the terms and conditions set forth
herein. Any objections to the relief sought in the Motion that have not been
previously resolved or withdrawn are hereby overruled on their merits or, to the
extent applicable, deferred until the hearing on the Final Order. This Interim
Order shall become effective immediately upon its entry. To the extent the terms
of the other Postpetition Financing Documents differ in any material respect
from the terms of this Interim Order, this Interim Order shall control.



--------------------------------------------------------------------------------

2. Postpetition Financing Documents. The Borrower is hereby (i) authorized to
enter into the DIP Financing Term Sheet, the Postpetition Financing Documents,
and (ii) authorized to borrow funds up to the Interim Amount of $500,000
following the entry of this Interim Order and incur debt, reimbursement
obligations and other obligations, grant Liens, make deposits, provide
indemnities and otherwise perform its obligations in accordance with the terms
and conditions of the DIP Financing Term Sheet and the other Postpetition
Financing Documents. The DIP Financing Term Sheet and the other Postpetition
Financing Documents may be amended, modified, supplemented or the provisions
thereof waived in accordance with their terms, without further order of this
Court or notice to any party; provided, however, that the U.S. trustee and the
Committee shall have been given five (5) days written notice of any amendment,
modification or supplement and shall not have raised an objection prior to any
such amendment, modification or supplement becoming effective. All obligations
owed to the Postpetition Lender under, or in connection with, the Postpetition
Financing Documents, including, without limitation, all loans, advances, other
indebtedness, obligations and amounts (contingent or otherwise) owing from time
to time under or in connection with the Postpetition Financing Documents, and
any and all other obligations at any time incurred by the Borrower or the
Guarantor to the Postpetition Lender are defined and referred to herein as the
“Postpetition Obligations.”

3. Guarantor. The Guarantor is hereby (i) authorized to enter into the DIP
Financing Term Sheet and the other applicable Postpetition Financing Documents,
(ii) deemed to have irrevocably guaranteed the payment and performance of the
Borrower’s Postpetition



--------------------------------------------------------------------------------

Obligations and to have granted the Postpetition Lender a security interest in
all of the Guarantor’s prepetition and postpetition assets to secure such
guarantee, and (iii) authorized to incur debt, reimbursement obligations and
other obligations, make deposits, provide indemnities and otherwise perform its
obligations in accordance with the terms and conditions of the Postpetition
Financing Documents.

4. Conditions Precedent. The Postpetition Lender shall have no obligation to
lend under the DIP Financing Term Sheet unless and until the conditions
precedent set forth therein have been satisfied.

5. Use of Cash Collateral. Subject to the terms and conditions set forth in this
Interim Order, the Borrower is authorized, pursuant to section 363(c)(2)(B) of
the Bankruptcy Code, to use the Prepetition Lenders’ Cash Collateral for the
period of time from the date hereof until the occurrence of a “Termination
Event,” which shall mean the earliest to occur of (i) 30 days after the date of
entry of this Interim Order if the Final Order has not been entered by such
date, (ii) the occurrence of the Maturity Date, (iii) the determination by the
Postpetition Lender to terminate the DIP Financing following the occurrence of
an Event of Default, (iv) the date on which neither this Interim Order nor the
Final Order is in full force and effect, (v) the date on which any Cash
Collateral is not expended in accordance with the provisions of this Interim
Order, the DIP Budget (as in effect on the date hereof), or the DIP Financing
Term Sheet (as in effect on the date hereof), (vi) the date on which the
Borrower seeks or receives authorization from this Court to borrow more than the
principal amount of $500,000.00 (inclusive of borrowings authorized under this
Interim Order) under the Postpetition Financing Documents or any other financing
arrangements prior to, on or after entry of the Final Order without being
authorized, directed and required, as a condition to such additional borrowings,
to

 

-14-



--------------------------------------------------------------------------------

immediately and indefeasibly repay and satisfy in full, in cash all of the
Postpetition Obligations from the proceeds of such additional borrowings,
(vii) the date on which the Borrower’s or the Guarantor’s Chapter 11 Case is
converted to a case under chapter 7 of the Bankruptcy Code, or (viii) the date
on which a trustee or examiner with expanded powers is appointed in the
Borrower’s or the Guarantor’s Chapter 11 Case.

6. Limitation on Use of Cash Collateral. Notwithstanding anything herein to the
contrary, for so long as the Borrower is authorized to use the Prepetition
Lenders’ Cash Collateral, no Cash Collateral of the Prepetition Lenders may be
used directly or indirectly by the Borrower, the Committee or any other Debtor
or other person or entity to object to or contest in any manner the Prepetition
Indebtedness or Prepetition Liens, or to assert or prosecute any actions, claims
or causes of action (including, without limitation, any claims or causes of
action under chapter 5 of the Bankruptcy Code) against any of the Prepetition
Agent or Prepetition Lenders without the consent of the applicable Prepetition
Agent and the Prepetition Lenders.

7. Interim Borrowing. The Borrower is authorized to borrow up to the Interim
Amount in accordance with the DIP Budget, on an interim basis through and
including the date of the Final Order.

8. Binding Effect. Upon the entry of this Interim Order, the DIP Financing Term
Sheet, and, subject to the Final Order, upon execution and delivery of the other
Postpetition Financing Documents, the DIP Financing Term Sheet and the other
Postpetition Financing Documents, respectively, shall constitute valid and
binding obligations of the Borrower, enforceable against the Borrower in
accordance with their terms; provided, however, that notwithstanding any other
provision of this Interim Order or of the other Postpetition Financing
Documents, the Borrower shall not, prior to entry of a final order (the “Final
Order”),

 

-15-



--------------------------------------------------------------------------------

incur Postpetition Obligations in the principal amount of more than the Interim
Amount. No obligation, payment, transfer or grant of security under this Interim
Order or the other Postpetition Financing Documents shall be stayed, restrained,
voided or recovered under the Bankruptcy Code or any applicable nonbankruptcy
law, or subjected to any defense, reduction, setoff, recoupment or counterclaim.

9. Intentionally Omitted.

10. Use of Lender Funds. The Borrower shall use Cash Collateral and the loans or
advances made under, or in connection with, the DIP Financing Term Sheet and the
other Postpetition Financing Documents for the period of time from the date
hereof until the occurrence of a Termination Event, solely as provided in this
Interim Order, the DIP Financing Term Sheet or in the other Postpetition
Financing Documents. From and after the Petition Date, amounts loaned and
advanced under, or in connection with, the DIP Financing Term Sheet and this
Interim Order or the other Postpetition Financing Documents (the “Postpetition
Loans”) and all proceeds of the Postpetition Collateral and Prepetition
Collateral, including, without limitation, all of the Borrower’s existing or
future cash and Cash Collateral (collectively, the “Lender Funds”), shall not,
directly or indirectly, be used to pay expenses of the Borrower or any of the
other Debtors or otherwise disbursed except (i) for those expenses and/or
disbursements that are expressly permitted under the DIP Financing Term Sheet,
the other Postpetition Financing Documents and any DIP Budget approved by the
Postpetition Lender (as such DIP Budget may be extended, varied, supplemented or
otherwise modified in accordance with the provisions of the Postpetition
Financing Documents) and (ii) for compensation and payment of the reasonable
fees and expenses owed to the Postpetition Lender, including, without
limitation, any reasonable attorneys, accountants, financial advisors,
appraisers, and counsel to

 

-16-



--------------------------------------------------------------------------------

the Postpetition Lender, and other fees and expenses that are chargeable or
reimbursable pursuant to the DIP Financing Term Sheet and this Interim Order or
the other Postpetition Financing Documents, of the Postpetition Lender in
accordance with the DIP Financing Term Sheet and this Interim Order or the other
Postpetition Financing Documents.

11. Limitation on Use of Lender Funds. Notwithstanding anything herein to the
contrary, no Lender Funds may be used directly or indirectly by the Borrower or
any of the other Debtors, any Committee or any other person or entity to
(i) object to or contest in any manner the Postpetition Obligations, the
Postpetition Liens, the Prepetition Indebtedness, the Prepetition Liens, or
Liens granted to the Prepetition Agent hereunder, (ii) assert or prosecute any
actions, claims or causes of action (including, without limitation, any claims
or causes of action under chapter 5 of the Bankruptcy Code) against any of the
Postpetition Lender, the Prepetition Lenders or the Prepetition Agent,
(iii) seek authorization for any party to use any of the Cash Collateral of the
Postpetition Lender without the consent of the Postpetition Lender, (iv) obtain
Liens that are senior to, or on a parity with, or junior to the Liens of the
Postpetition Lender or the Prepetition Agent in the Postpetition Collateral or
the Prepetition Collateral of the Borrower, as applicable, or any portion
thereof, (v) obtain Liens that are senior to, on a parity with, or junior to the
Liens of the Postpetition Lender in the Postpetition Collateral of the Guarantor
or any portion thereof, (vi) compensate fees and expenses payable to
professionals retained by the Debtors or the Committee, or (vii) pay any portion
of expenses shared among the Debtors that own fully constructed plants,
including corporate overhead and other similar amounts.

12. Additional Agreements. In addition to complying with all provisions of the
DIP Financing Term Sheet and this Interim Order, the Borrower is hereby
authorized and

 

-17-



--------------------------------------------------------------------------------

directed to enter into any additional agreements providing for the establishment
of lockboxes, blocked accounts or similar arrangements requested by the
Postpetition Lender for purposes of facilitating cash collections from the
Borrower in accordance with the terms of this Interim Order, the DIP Financing
Term Sheet and the other Postpetition Financing Documents; provided, however,
the Committee shall have been given five (5) days written notice of any such
agreements and shall not have raised an objection prior to any such agreement
becoming effective.

13. Intentionally Omitted.

14. Interest. Interest on the Postpetition Obligations shall be secured in the
manner specified in Paragraph 17 herein, shall accrue at the rates (including
any default rates), and shall be paid in accordance with the terms and
provisions of the Postpetition Financing Documents.

15. Costs, Expenses and Fees. Subject to Paragraph 39 herein, any and all
reasonable costs, expenses and fees paid or required to be paid to the
Postpetition Lender, including fees relating to financial advisors, appraisers,
counsel and local counsel for the Postpetition Lender in connection with the DIP
Financing Term Sheet and the other Postpetition Financing Documents are hereby
authorized and shall be paid in accordance with the terms and provisions of the
DIP Financing Term Sheet and the other Postpetition Financing Documents.

16. Priority of Postpetition Obligations. All Postpetition Obligations hereby
constitute, under section 364(c)(1) of the Bankruptcy Code, allowed
superpriority administrative expense claims against the Borrower and the
Guarantor having priority over all administrative expenses of the kind specified
in, or ordered pursuant to, any provision of the Bankruptcy Code, including,
without limitation, those specified in, or ordered pursuant to, sections 105,
326, 328,

 

-18-



--------------------------------------------------------------------------------

330, 365, 503(b), 507(a), 507(b), 546(c), 726 and 1114 of the Bankruptcy Code,
or otherwise (whether incurred in the Chapter 11 Cases or following any
conversion thereof to a case under chapter 7 of the Bankruptcy Code or any other
proceeding related hereto or thereto), which superpriority claims shall be
payable from and have recourse to all prepetition and postpetition property of
the Borrower, the Guarantor and all proceeds thereof, excluding any avoidance
actions under chapter 5 of the Bankruptcy Code and the proceeds thereof.

17. Postpetition Liens. As security for the Postpetition Obligations, the
Postpetition Lender is hereby granted valid, binding, enforceable, first
priority and perfected Liens (the “Postpetition Liens”) in the Postpetition
Collateral and the Prepetition Collateral. The “Postpetition Liens” (A) shall
constitute first priority liens in and to all Postpetition Collateral and
Prepetition Collateral pursuant to section 364(c)(2) of the Bankruptcy Code; (B)
shall (x) be senior to and prime the Prepetition Liens and any Liens, setoff
rights or recoupment rights junior to such Prepetition Liens on the Borrower’s
Postpetition and Prepetition Collateral (including without limitation any liens
of Fagen, Inc.), (y) be senior to and prime all other postpetition liens on the
Guarantor’s Postpetition Collateral, and (z) be senior to and prime all Adequate
Protection Liens (as defined herein) ((x), (y) and (z) above, collectively, the
“Primed Liens”) pursuant to section 364(d)(1) of the Bankruptcy Code; and (C)
shall be immediately junior in priority to any and all valid, perfected,
enforceable and non-avoidable Liens, setoff rights or recoupment rights (other
than the Primed Liens) (including without limitation any liens of Fagen, Inc.)
on assets of the Borrower or the Guarantor in existence as of the Petition Date
with priority over the Prepetition Liens and the Prepetition Lenders where such
Prepetition Liens were properly perfected prior to the Petition Date or for
which perfection relates back under Section 546(b) of the Bankruptcy Code
(collectively, the “Non-Primed Liens”), pursuant to section 364(c)(3) of

 

-19-



--------------------------------------------------------------------------------

the Bankruptcy Code. No other person or entity shall receive or be granted any
Liens of any type or nature, whether senior to, on parity with, or junior to the
Postpetition Liens, on any of the Borrower’s Postpetition Collateral or
Prepetition Collateral, except only Permitted Liens (as defined in the
Prepetition Credit Agreement), and no other person or entity shall receive or be
granted any Liens of any type or nature, whether senior to or on parity with the
Postpetition Liens on any of the Guarantor’s Postpetition Collateral.

18. Additional Documents. The Borrower and the Guarantor shall execute and
deliver to the Postpetition Lender all such agreements, financing statements,
instruments and other documents as the Postpetition Lender may reasonably
request to evidence, confirm, validate or perfect the Liens granted pursuant
hereto.

19. Liens Valid. All Liens granted herein and in the other Postpetition
Financing Documents to or for the benefit of the Postpetition Lender shall
pursuant to this Interim Order be, and they hereby are, valid, enforceable and
perfected, effective as of the Petition Date, and (notwithstanding any
provisions of any agreement, instrument, document, the Uniform Commercial Code
or any other relevant law or regulation of any jurisdiction) no further notice,
filing or other act shall be required to effect such perfection, and all Liens
on deposit accounts or securities accounts shall, pursuant to this Interim Order
be, and they hereby are, deemed to confer “control” for purposes of sections
8-106, 9-104 and 9-106 of the applicable Uniform Commercial Code as in effect as
of the date hereof in favor of the Postpetition Lender; provided, however, that
if the Postpetition Lender shall, in its sole discretion, choose to require the
execution of and/or filing (as applicable) of any such mortgages, financing
statements, notices of Liens and other similar instruments and documents, all
such mortgages, financing statements, notices of Liens or other similar
instruments and documents shall be deemed to have

 

-20-



--------------------------------------------------------------------------------

been executed, filed and/or recorded at the time and on the date of the Petition
Date. Each and every federal, state and local government agency or department
may accept the entry by this Court of this Interim Order as evidence of the
validity, enforceability and perfection on the Petition Date of the Liens
granted herein, in the DIP Financing Term Sheet and the other Postpetition
Financing Documents to the Postpetition Lender; provided, further that, with the
exception of priming the Prepetition Liens, nothing herein is intended to affect
the validity, enforceability or perfection of the Prepetition Liens, which
validity, enforceability or perfection (if any) shall be preserved.

20. Priority of Liens. Except as provided in Paragraph 17, the Postpetition
Liens shall not be (i) subject to any Lien that is avoided and preserved for the
benefit of the Debtors’ estates under section 551 of the Bankruptcy Code or
(ii) subordinated to or made pari passu with any other Lien under section 364(d)
of the Bankruptcy Code or otherwise. The Postpetition Documents provide that an
Event of Default shall occur if any claim or Lien having a priority superior to,
on parity with, or junior to those granted by this Interim Order on the
Borrower’s Prepetition or Postpetition Collateral, with respect to the
Postpetition Obligations shall be granted or allowed prior to the indefeasible
payment in full in cash of the Postpetition Obligations.

21. Priority to Adequate Protection Liens. Notwithstanding anything to the
contrary herein, in the DIP Financing Term Sheet or any other Postpetition
Financing Document, or in any Prepetition Financing Document, the Postpetition
Liens and the superpriority claims granted to the Postpetition Lender hereunder
and under the DIP Financing Term Sheet and other Postpetition Financing
Documents are and shall be at all times (including, without limitation, after
the occurrence of a Termination Event) senior and prior in all respects to the
Adequate

 

-21-



--------------------------------------------------------------------------------

Protection Liens (as hereinafter defined), all other Liens securing any
Prepetition Indebtedness, in all cases, whether granted under this Interim
Order, the Prepetition Financing Documents, or otherwise, and any other
obligations in respect of adequate protection and all other claims held by the
Prepetition Agent and Prepetition Lenders (including, without limitation any
superpriority claims), in each case, whether arising under or related to the
Prepetition Financing Documents, this Interim Order or otherwise.

22. Survival of Liens. The obligations of the Borrower and the Guarantor in
respect of the Postpetition Obligations, and the claims and Liens granted to or
for the benefit of the Postpetition Lender, the Prepetition Lenders and the
Prepetition Agent pursuant to this Interim Order, the DIP Financing Term Sheet
and the other Postpetition Financing Documents, shall not be discharged by the
entry of an order (a) confirming a chapter 11 plan in the Borrower’s or the
Guarantor’s Chapter 11 Case or (b) converting any of the Chapter 11 Cases to a
case under chapter 7 of the Bankruptcy Code. The DIP Financing Term Sheet and
the other Postpetition Financing Documents provide that an Event of Default
shall occur if any chapter 11 plan in the Borrower’s or the Guarantor’s Chapter
11 Case is confirmed and becomes effective unless such plan provides that the
Postpetition Obligations shall be paid in full in cash on or before the
effective date of such plan, unless the Postpetition Lender shall otherwise
consent in writing prior to the effective date of such plan.

23. Survival After Dismissal. An Event of Default shall occur if any Debtor
seeks an order dismissing the Borrower’s or the Guarantor’s Chapter 11 Case
without the consent of the Postpetition Lender and prior to the indefeasible
payment in full in cash and satisfaction in the manner provided in the DIP
Financing Term Sheet and the other Postpetition Financing Documents of all
obligations and indebtedness owing to the Postpetition Lender. If an

 

-22-



--------------------------------------------------------------------------------

order dismissing the Borrower’s or the Guarantor’s Chapter 11 Case under section
1112 of the Bankruptcy Code or otherwise is at any time entered, such order
shall provide (in accordance with sections 105 and 349(b) of the Bankruptcy
Code) that (i) the claims and Liens granted pursuant to this Interim Order to
the Postpetition Lender shall continue in full force and effect and shall
maintain their priorities as provided in this Interim Order until all
obligations in respect thereof shall have been indefeasibly paid in full in cash
and satisfied in the manner provided in the DIP Financing Term Sheet and the
Postpetition Financing Documents (and that such claims and Liens shall,
notwithstanding such dismissal, remain binding on all parties in interest), and
(ii) the claims and Liens granted pursuant to this Interim Order to or for the
benefit of the Prepetition Agent and Prepetition Lenders shall continue in full
force and effect and shall maintain their priorities as provided in this Interim
Order (and that such claims and Liens shall, notwithstanding such dismissal,
remain binding on all parties in interest).

24. Survival After Conversion. The provisions of this Interim Order, including
the grant of claims and Liens to or for the benefit of the Postpetition Lender,
the Prepetition Agent and the Prepetition Lenders, and any actions taken
pursuant hereto shall survive the entry of any order converting the Borrower’s
or the Guarantor’s Chapter 11 Case to a case under chapter 7 of the Bankruptcy
Code.

25. Survival of Lien Priority. Based on the findings set forth in this Interim
Order and in accordance with section 364(e) of the Bankruptcy Code, in the event
that any or all of the provisions of this Interim Order, the DIP Financing Term
Sheet or any other Postpetition Financing Documents are hereafter modified,
amended or vacated by a subsequent order of this or any other Court, no such
modification, amendment or vacation shall affect the validity, enforceability or
priority of any Lien or claim authorized or created hereby or thereby or any

 

-23-



--------------------------------------------------------------------------------

Postpetition Obligations incurred hereunder or thereunder. Notwithstanding any
such modification, amendment or vacation, any Postpetition Obligations incurred
and any claim granted to the Postpetition Lender hereunder, under the DIP
Financing Term Sheet or under the other Postpetition Financing Documents arising
prior to the effective date of such modification, amendment or vacation shall be
governed in all respects by the original provisions of this Interim Order, the
DIP Financing Term Sheet and the other Postpetition Financing Documents, and the
Postpetition Lender shall be entitled to all of the rights, remedies, privileges
and benefits, including the Liens and priorities granted herein and therein,
with respect to any such Postpetition Obligations and claim.

26. Survival of Interim Order. The provisions of this Interim Order and any
actions taken pursuant hereto shall survive entry of any order which may be
entered (i) confirming any plan of reorganization in these Chapter 11 Cases if
the Postpetition Obligations have not been indefeasibly paid in full in cash,
(ii) converting any or all of these Chapter 11 Cases to a case or cases under
chapter 7 of the Bankruptcy Code, or (iii) dismissing any or all the Chapter 11
Cases, and the terms and provisions of this Interim Order, including, but not
limited to, the financing protections granted hereunder, shall continue in full
force and effect notwithstanding the entry of such order, and such protections
shall retain their effect as provided by this Interim Order until all
obligations of the Borrower pursuant to this Interim Order are indefeasibly paid
in full and discharged (such payment being without prejudice to any terms or
provisions contained in this Interim Order which survive such discharge by its
terms).

27. Intentionally Omitted.

28. Intentionally Omitted.

 

-24-



--------------------------------------------------------------------------------

29. Proceeds of Subsequent Financing or Sale. If at any time prior to the
repayment in full of all Postpetition Obligations, including subsequent to the
confirmation of any plan in the Borrower’s or the Guarantor’s Chapter 11 Case,
the Borrower, the Guarantor, any trustee, or any examiner with expanded powers
or any responsible officer subsequently appointed in the Borrower’s or the
Guarantor’s Chapter 11 Case, shall obtain credit or incur debt pursuant to
section 364(b), 364(c) or 364(d) of the Bankruptcy Code in violation of the
terms of this Interim Order or the Final Order or shall receive proceeds from a
sale of any Postpetition Collateral or Prepetition Collateral pursuant to
section 363(b) of the Bankruptcy Code, then subject to the Non-Primed Liens (but
only to the extent such Non-Primed Liens were senior in priority to the
Prepetition Liens as of the Petition Date), all of the cash proceeds derived
from such credit, debt, or sale shall immediately be turned over to the
Postpetition Lender for reduction of the Postpetition Obligations under the
Postpetition Financing Documents. Upon the full and final satisfaction of the
obligations under the DIP Financing Term Sheet and the other Postpetition
Financing Documents, excess proceeds, if any, shall be immediately turned over
to the Prepetition Agent for the pro rata reduction of obligations under the
Prepetition Credit Agreement and the other Prepetition Loan Documents in
accordance with the terms of such agreements, subject to the rights of any party
in interest to properly file a complaint pursuant to Bankruptcy Rule 7001 or
properly assert a contested matter seeking to invalidate, avoid, subordinate or
otherwise challenge the claims and/or liens under the Prepetition Credit
Agreement, in accordance with and subject to the limitations set forth in
Paragraph 42(b) or as otherwise provided herein.

30. Prepetition Lender and Postpetition Lender Rights. Notwithstanding anything
herein to the contrary, the entry of this Interim Order is without prejudice to,
and does

 

-25-



--------------------------------------------------------------------------------

not constitute a waiver of, expressly or implicitly, or otherwise impair (a) any
of the rights of any of the Postpetition Lender, the Prepetition Agent, or the
Prepetition Lenders under the Bankruptcy Code or under any non-bankruptcy law,
including, without limitation, the right of any of the Postpetition Lender, the
Prepetition Agent, or the Prepetition Lenders to (i) request modification of the
automatic stay of section 362 of the Bankruptcy Code, (ii) request dismissal of
any of the Chapter 11 Cases, conversion of any of the Chapter 11 Cases to a case
or cases under chapter 7 of the Bankruptcy Code, or appointment of a chapter 11
trustee or examiner (including with expanded powers) or (iii) propose, subject
to the provisions of section 1121 of the Bankruptcy Code, a chapter 11 plan or
plans or (b) any other rights, claims or privileges (whether legal, equitable or
otherwise) of any of the Postpetition Lender, the Prepetition Agent or the
Prepetition Lenders.

31. No Waiver. Notwithstanding anything herein to the contrary, this Interim
Order is without prejudice to, and does not constitute a waiver of, expressly or
implicitly, the rights of the Prepetition Agent to seek additional adequate
protection at any time, including prior to a Termination Event.

32. Maturity Dates. (a) The “Interim Maturity Date” of the Interim Facility
shall be January 15, 2009, (b) The “Maturity Date” of the DIP Financing shall be
the earliest of (i) January 15, 2009, (ii) the date on which the Postpetition
Obligations are accelerated and become due and payable following an Event of
Default, (iii) the date on which the Borrower or the Guarantor sells all or
substantially all of the Borrower’s or the Guarantor’s assets, subject to, and
in accordance with, terms as may be agreed in writing by the Postpetition
Lender, and (iv) the effective date of any Chapter 11 plan of the Borrower or
the Guarantor.

 

-26-



--------------------------------------------------------------------------------

33. Maturity. Notwithstanding anything herein, in the DIP Financing Term Sheet
or in the other Postpetition Financing Documents, on the Interim Maturity Date
or the Maturity Date, as applicable, the Borrower shall no longer, pursuant to
the DIP Financing Term Sheet and this Interim Order or the other Postpetition
Financing Documents or otherwise, (i) be authorized to borrow funds or incur
indebtedness hereunder, under the DIP Financing Term Sheet or under the other
Postpetition Financing Documents or to use any of the Postpetition Loans already
received (and any obligations of the Postpetition Lender to make loans or
advances hereunder, under the DIP Financing Term Sheet or under the other
Postpetition Financing Documents automatically shall be terminated) or (ii) be
authorized to use the Cash Collateral.

34. Survival After Maturity. Notwithstanding anything herein or the occurrence
of the Maturity Date, all of the rights, remedies, benefits and protections
provided (i) to the Postpetition Lender under this Interim Order, the DIP
Financing Term Sheet and the other Postpetition Financing Documents and (ii) to
the Prepetition Agent and Prepetition Lenders under this Interim Order, shall
survive such Maturity Date (or Termination Event, if earlier). Upon such
Maturity Date (or Termination Event, if earlier), the principal of and all
accrued interest and fees and all other Postpetition Obligations, as well as the
Prepetition Indebtedness, shall, in each instance, be immediately due and
payable and the Postpetition Lender and the Prepetition Agent and the
Prepetition Lenders shall have all other rights and remedies provided in this
Interim Order, , the DIP Financing Term Sheet, the other Postpetition Financing
Documents, the Prepetition Financing Documents and applicable law.

35. Automatic Stay Modification. The automatic stay provisions of section 362 of
the Bankruptcy Code are hereby vacated and modified to the extent necessary to

 

-27-



--------------------------------------------------------------------------------

permit the Postpetition Lender to file any financing statements or other
documents appropriate in its discretion and to exercise, upon the occurrence and
during the continuation of any Event of Default (as defined in the DIP Financing
Term Sheet or this Interim Order), all rights and remedies provided for in the
DIP Financing Term Sheet and the other the Postpetition Financing Documents, and
to take any or all of the following actions without further order of or
application to this Court: (a) terminate the Borrower’s use of Cash Collateral
and cease to make any loans or advances to the Borrower; (b) declare all
Postpetition Obligations to be immediately due and payable; (c) terminate the
Postpetition Commitment under the DIP Financing Term Sheet and the other
Postpetition Financing Documents; (d) offset and apply immediately against the
Postpetition Obligations, and otherwise enforce rights against the Postpetition
Collateral or the Prepetition Collateral in the possession of any of the
Postpetition Lender for application towards the Postpetition Obligations; and
(e) take any other actions or exercise any other rights or remedies permitted
under this Interim Order, the DIP Financing Term Sheet and the other
Postpetition Financing Documents or applicable law to effect the repayment and
satisfaction of the Postpetition Obligations; provided, however, that any
Postpetition Lender shall provide five (5) Business Days’ written notice (by
facsimile, telecopy, electronic mail or otherwise) to the U.S. Trustee, counsel
to the Debtors, counsel to the Prepetition Agent, and counsel to the Committee
prior to exercising any enforcement rights or remedies in respect of the
Postpetition Collateral or the Prepetition Collateral (other than the rights
described in clauses (a), (b) and (c) above). The rights and remedies of the
Postpetition Lender specified herein are cumulative and not exclusive of any
rights or remedies that the Postpetition Lender may have under the DIP Financing
Term Sheet and the other Postpetition Financing Documents or otherwise.

 

-28-



--------------------------------------------------------------------------------

36. Remedies. If the Postpetition Lender shall at any time exercise any of its
rights and remedies hereunder, under the DIP Financing Term Sheet or under the
other Postpetition Financing Documents or under applicable law in order to
effect payment or satisfaction of the Postpetition Obligations or to receive any
amounts or remittances due hereunder, under the DIP Financing Term Sheet or
under the other Postpetition Financing Documents, including without limitation,
foreclosing upon and selling all or a portion of the Postpetition Collateral or
the Prepetition Collateral, the Postpetition Lender shall have the right without
any further action or approval of this Court to exercise such rights and
remedies as to all or such part of the Postpetition Collateral or the
Prepetition Collateral as the Postpetition Lender shall elect in its sole
discretion, subject to the provision by the Postpetition Lender of the written
notice as provided in the preceding paragraph. No holder of a Lien primed by
this Interim Order or granted by the Borrower or any of the other Debtors as
adequate protection shall be entitled to object on the basis of the existence of
any such Lien to the exercise by the Postpetition Lender of its respective
rights and remedies under the DIP Financing Term Sheet or under the other
Postpetition Financing Documents or under applicable law to effect satisfaction
of the Postpetition Obligations or to receive any amounts or remittances due
hereunder, under the DIP Financing Term Sheet or under the other Postpetition
Financing Documents. The Postpetition Lender shall be entitled to apply the
payments or proceeds of the Postpetition Collateral or the Prepetition
Collateral in accordance with the provisions of this Interim Order, the other
Postpetition Financing Documents, and the Prepetition Credit Agreement, and in
no event shall the Postpetition Lender be subject to the equitable doctrine of
“marshaling” or any other similar doctrine with respect to any of the
Postpetition Collateral or the Prepetition Collateral or otherwise. To the
extent the provisions of the Agricultural Credit Act of 1987, including 12

 

-29-



--------------------------------------------------------------------------------

U.S.C. §§ 2199 through 2202e, and the implementing Farm Credit Administration
regulations, 12 C.F.R. § 617.7000, et seq., might apply to the Borrower, the
Prepetition Indebtedness, the Prepetition Financing Documents, the Postpetition
Loan or the Postpetition Financing Documents, no statutory or regulatory rights
of a borrower to disclosure of effective interest rates, differential interest
rates, review of credit decisions, distressed loan restructuring, rights of
first refusal or other Borrower Rights shall be available to the Borrower or the
Guarantor.

37. No Waiver of Remedies. The failure or delay by (i) the Postpetition Lender
to seek relief or otherwise exercise its rights and remedies under this Interim
Order, the DIP Financing Term Sheet or any other Postpetition Financing
Documents, or (ii) either of the Prepetition Agent or Prepetition Lender to seek
relief or otherwise exercise its rights and remedies under this Interim Order,
shall not constitute a waiver of any of the rights of such Postpetition Lender,
Prepetition Agent or Prepetition Lender hereunder, thereunder or otherwise, and
any single or partial exercise of such rights and remedies against the Borrower
or the Guarantor or any Postpetition Collateral or Prepetition Collateral shall
not be construed to limit any further exercise of such rights and remedies
against any or all of the Borrower or the Guarantor and/or any Postpetition
Collateral or Prepetition Collateral.

38. Successor and Assigns. The provisions of this Interim Order shall be binding
upon and inure to the benefit of each of the Postpetition Lender, the
Prepetition Agent, the Prepetition Lenders and the Borrower, the Guarantor and
the other Debtors and their respective successors and assigns (including any
trustee or fiduciary hereafter appointed or elected as a legal representative of
any of the Debtors, their estates, or with respect to the property of any of
their estates) whether in the Chapter 11 Cases, in any successor cases, or upon
dismissal of any such chapter 11 or chapter 7 case.

 

-30-



--------------------------------------------------------------------------------

39. Additional Assurances. The Borrower, the Guarantor and the other Debtors are
authorized and directed to do and perform all acts, to make, execute and deliver
all instruments and documents (including, without limitation, the execution of
additional security agreements, pledge agreements, control agreements, mortgages
and financing statements), and the Borrower and the Guarantor shall pay fees and
expenses that may be required or necessary for the Borrower’s or the Guarantor’s
performance under the DIP Financing Term Sheet and the other Postpetition
Financing Documents, including, without limitation, (i) the execution of the DIP
Financing Term Sheet and the other Postpetition Financing Documents and (ii) the
payment of the fees, indemnification obligations and other expenses described or
provided in the DIP Financing Term Sheet and the other Postpetition Financing
Documents as such become due, including, without limitation, agent fees,
commitment fees, underwriting fees and reasonable fees relating to attorneys,
financial advisors, accountants, appraisers, and counsel for the Postpetition
Lender, and disbursements as provided for in the DIP Financing Term Sheet. None
of such reasonable fees relating to attorneys, financial advisors, accountants,
appraisers or counsel for the Postpetition Lender, and disbursements shall be
subject to the approval of this Court or the U.S. Trustee guidelines, and no
recipient of any such payment shall be required to file with respect thereto any
interim or final fee application with this Court. In addition, the Borrower and
the Guarantor each is hereby authorized and directed to indemnify the
Postpetition Lender against any liability arising in connection with the DIP
Financing Term Sheet or the other Postpetition Financing Documents to the extent
provided in the DIP Financing Term Sheet or the other Postpetition Financing
Documents. All such fees, expenses and indemnities of the Postpetition Lender
shall constitute Postpetition Obligations and shall be secured by the
Postpetition Liens and afforded all of the priorities and protections afforded
to the Postpetition

 

-31-



--------------------------------------------------------------------------------

Obligations under this Interim Order, the DIP Financing Term Sheet and the other
Postpetition Financing Documents. Counsel for the Postpetition Lender shall
submit summaries of their invoices (generally describing work performed but
excluding detailed time entries) to the U.S. Trustee and counsel for the
Committee at the same time their invoices are submitted to the Postpetition
Lender. The U.S. Trustee and the Committee shall have 10 calendar days from
receipt of such invoice summaries to file an objection to them with the Court.
If no objection is timely filed, the fees and expenses will be deemed reasonable
and shall be promptly paid by the Debtors.

40. Adequate Protection. The Prepetition Agent and the Prepetition Lenders are
hereby provided with the following forms of adequate protection (which the
Postpetition Lender acknowledges is acceptable to it) solely to protect against
the diminution of value, if any, of the Prepetition Collateral:

(a) As adequate protection of the respective interests of the Prepetition Agent
and Prepetition Lenders in the Prepetition Collateral, the Prepetition Agent
shall be entitled to replacement Liens on all of the Postpetition Collateral
(the “Adequate Protection Liens”) (which are hereby granted to the Prepetition
Agent), subject and junior only to the Postpetition Liens, Non-Primed Liens (but
only to the extent such Non-Primed Liens were senior in priority to the
Prepetition Liens as of the Petition Date). To the extent any Cash Collateral
was used by the Borrower prior to the date hereof, but after the Petition Date,
the adequate protection provided pursuant to this Interim Order (including,
without limitation, the Adequate Protection Liens) shall also apply to provide
the Prepetition Agent and the Prepetition Lenders with adequate protection
against

 

-32-



--------------------------------------------------------------------------------

any diminution in their interests in the Prepetition Collateral resulting from
such use of such Cash Collateral prior to the date hereof. Except as provided in
this Interim Order with respect to the Postpetition Liens, the Adequate
Protection Liens on the Borrower’s Prepetition Collateral or Postpetition
Collateral shall not be subject to or pari passu with any Lien on the
Postpetition Collateral by any order subsequently entered in the Chapter 11
Cases (for the avoidance of doubt, the Adequate Protection Liens shall not
extend to avoidance actions or the proceeds thereof).

(b) The Adequate Protection Liens granted pursuant to subparagraph (a) above
shall be deemed to be perfected automatically upon entry of this Interim Order,
without the necessity of the filing of any UCC-1 financing statement, state or
federal notice, mortgage or other similar instrument or document in any state or
public record or office and without the necessity of taking possession or
“control” (within the meaning of the Uniform Commercial Code) of any
Postpetition Collateral or Prepetition Collateral.

(c) The Borrower and the Guarantor shall provide the Prepetition Agent and the
Committee with copies of all reports (including the DIP Budget), information and
other materials delivered to the Postpetition Lender pursuant to the DIP
Financing Term Sheet or the other Postpetition Financing Documents and such
other reports, information and materials as reasonably requested by such
Prepetition Agent.

41. No Liens on Avoidance Actions. The Postpetition Liens and Adequate
Protection Liens and the Postpetition Lender’s superpriority administrative
expense claim granted pursuant to this Interim Order do not extend to causes of
action under Chapter 5 of the Bankruptcy Code or to proceeds thereof.

 

-33-



--------------------------------------------------------------------------------

42. Release of Claims and Defenses. (a) Subject to entry of the Final Order and
the rights of the Committee or other party in interest as provided in the
following subparagraph, the Borrower and the Guarantor, each in its individual
capacity, forever releases, waives and discharges the Prepetition Agent and the
Prepetition Lenders (whether in its respective prepetition or postpetition
capacity), together with its respective officers, directors, employees, agents,
attorneys, professionals, affiliates, subsidiaries, assigns and/or successors
(collectively, the “Released Parties”), from any and all claims and causes of
action arising out of, based upon or related to, in whole or in part, any of the
Prepetition Financing Documents, any aspect of the prepetition relationship
between the Borrower or the Guarantor relating to any of the Prepetition
Financing Documents or any transaction contemplated thereby, on the one hand,
and any or all of the Released Parties, on the other hand, or any other acts or
omissions by any or all of the Released Parties in connection with any of the
Prepetition Financing Documents or their prepetition relationship with the
Borrower or any affiliate thereof relating to any of the Prepetition Financing
Documents or any transaction contemplated thereby, including, without
limitation, any claims or defenses as to the extent, validity, priority or
perfection of the Prepetition Liens or Prepetition Indebtedness, “lender
liability” claims and causes of action, any actions, claims or defenses under
chapter 5 of the Bankruptcy Code or any other claims and causes of action (all
such claims, defenses and other actions described in this subparagraph are
collectively defined as the “Claims and Defenses”). Nothing contained in this
subparagraph shall affect the rights of the Committee or any other party in
interest to undertake any action, on its own behalf, or on behalf of the
Borrower’s or the Guarantor’s estate, with respect to, including, without
limitation, any investigation or prosecution of, Claims and Defenses that is
permitted in subparagraphs (b) and (c) of this Paragraph.

 

-34-



--------------------------------------------------------------------------------

(b) Notwithstanding anything contained herein to the contrary, the extent,
validity, priority, perfection and enforceability of the Prepetition
Indebtedness, and Prepetition Liens, and all acknowledgments, admissions,
confirmations, and releases of the Borrower or the Gurantor above, are for all
purposes subject to the rights of any party in interest, other than a Debtor,
but including the Committee, a Chapter 7 or Chapter 11 trustee, to seek to
invalidate, or otherwise challenge (including a determination of the validity,
priority, and extent of any lien of) the Prepetition Indebtedness or Prepetition
Liens, including by properly filing a complaint pursuant to Bankruptcy Rule 7001
or by otherwise properly asserting a contested matter (any of these actions, a
“Challenge”); provided, however, that, to the extent not previously resolved by
confirmation and consummation of any chapter 11 plan of reorganization, any such
Challenge must be commenced or asserted in this Court within ninety (90) days
after appointment of the Committee. Except to the extent that a Challenge is
timely commenced within such time period (or such timely asserted Challenge does
not result in a final and non-appealable order of this Court that is
inconsistent with clauses (i) and (ii) of subparagraph (c) of this Paragraph),
then any and all Claims and Defenses against any of the Released Parties shall
be, without further notice to or order of the Court, deemed to have been forever
relinquished, released and waived as to such Committee and other person or
entity, and if such Challenge is timely asserted on or before such date, any and
all Claims and Defenses that are not expressly asserted in such Challenge shall
be deemed, immediately and without further action, to have been forever
relinquished, released and waived as to such Committee and other person or
entity.

 

-35-



--------------------------------------------------------------------------------

(c) Except to the extent that a Challenge is timely commenced within such time
period, or such timely asserted Challenge does not result in a final and
non-appealable order of this Court that is inconsistent with clauses (i) and
(ii) of this subparagraph, then, without the requirement or need to file any
proof of claim with respect thereto, (i) the Prepetition Indebtedness shall
constitute allowed, secured claims for all purposes in the Borrower’s and the
Guarantor’s Chapter 11 Cases and any subsequent proceedings under the Bankruptcy
Code, including, without limitation, any chapter 7 proceedings if the Borrower’s
or the Guarantor’s Chapter 11 Case is converted to a case under chapter 7 of the
Bankruptcy Code (a “Successor Case”), (ii) the Prepetition Liens (as applicable)
shall be deemed legal, valid, binding, enforceable, perfected, not subject to
subordination (except as to the Postpetition Liens and as otherwise specified in
this Interim Order, the DIP Financing Term Sheet, the other Postpetition
Financing Documents and the Prepetition Financing Documents) or avoidance for
all purposes in the Borrower’s or the Guarantor’s Chapter 11 Case and any
Successor Case, (iii) the release of the Claims and Defenses against the
Released Parties shall be binding on all parties in interest in the Borrower’s
and the Guarantor’s Chapter 11 Case and any Successor Case, and (iv) the
Prepetition Indebtedness, the Prepetition Liens (as applicable), releases of the
Claims and Defenses against the Released Parties (as applicable), and prior
payments on account of or with respect to the Prepetition Indebtedness shall not
be subject to any other or further claims, cause of action, objection, contest,
setoff, defense or challenge by any party in interest for any reason, including,
without limitation, by any successor to or estate representative of any Debtor.

43. No Third Party Rights. Except as explicitly provided for herein, this
Interim Order does not create any rights for the benefit of any third party,
creditor, equity holder, or any other direct, indirect or incidental
beneficiary.

 

-36-



--------------------------------------------------------------------------------

44. Substantive Consolidation. Unless the Prepetition Indebtedness and the
Postpetition Obligations shall have been indefeasibly paid in full, the Borrower
or its estate shall not be substantively consolidated under the Bankruptcy Code
or any applicable bankruptcy or non-bankruptcy law with any other Debtor or its
estate or any other Person (as defined by the Bankruptcy Code) or its estate by
order of this Court or under any Chapter 11 plan.

45. Prepetition Credit Agreement Master Proof of Claim. The Prepetition Agent
shall (to the extent necessary) be authorized (but not required) to file a
master proof of claim against the Borrower and the Guarantor (a “Master Proof of
Claim”) on behalf of itself and the applicable Prepetition Lenders on account of
their respective prepetition claims arising under the Prepetition Financing
Documents, and the Prepetition Agent shall not be required to file a verified
statement pursuant to Bankruptcy Rule 2019. If the Prepetition Agent should file
a Master Proof of Claim against the Borrower or the Guarantor, the Prepetition
Agent and each Prepetition Lender (as applicable) and each of their respective
successors and assigns, shall be deemed to have filed a proof of claim in
respect of its claims against the Borrower or the Guarantor arising under the
respective Prepetition Financing Documents, and such shall be allowed or
disallowed as if such entity had filed a separate proof of claim in the
Borrower’s or the Guarantor’s Chapter 11 Case in the amount set forth in the
applicable Master Proof of Claim. The Prepetition Agent shall further be
authorized to amend its Master Proof of Claim from time to time.

46. Notice of Final Hearing. The Debtors shall promptly serve by United States
mail, first class postage prepaid, copies of the Motion, this Interim Order and
a notice of the Final Hearing (the “Final Hearing Notice”) to be held on January
8, 2009 at 10:00 a.m. to consider entry of the Final Order on the following: (i)
the U.S. Trustee; (ii) those parties listed on

 

-37-



--------------------------------------------------------------------------------

the Consolidated List of Creditors Holding Largest Thirty Unsecured Claims
Against the Debtors, as identified in connection with the Debtors’ chapter 11
petitions; (iii) all other parties with liens of record on assets of the
Borrower as of the Petition Date; (iv)Gray, Plant, Mooty, Mooty & Bennett, P.A.,
1010 West St. Germain, Suite 600, St. Cloud, MN 56301-3406, Attention: Phillip
Kunkel; Pepper Hamilton LLP, Hercules Plaza, 1313 Market Street, Suite 5100,
P.O. Box 1709, Wilmington, DE 19899-1709, Attention David P. Stratton; and
Latham & Watkins LLP, 233 S. Wacker Drive, Suite 5800, Chicago, IL 60606,
Attention: Josef Athanas, counsel to the Postpetition Lender and the Prepetition
Agent; (v) Greenberg Traurig, LLP, 1007 North Orange Street, Suite 1200,
Wilmington, Delaware 19801, Attention: Sandra Selzer, counsel to the Committee;
and (vi) Akin Gump Strauss Hauer & Feld LLP, One Bryant Park, New York, New York
10036, Attention: David Botter and Shaya Rochester, counsel to the Committee.
Copies of the Motion, this Interim Order and the Final Hearing Notice also shall
be served upon all persons requesting service of papers pursuant to Bankruptcy
Rule 2002 by United States mail, first class postage prepaid promptly following
the receipt of such request. The Final Hearing Notice shall state that any party
in interest objecting to the entry of the Final Order shall file written
objections with the Court no later than 4:00 p.m. on December 30, 2008, which
objections shall be served so that the same are received on or before such date
and time by: (a) Skadden, Arps, Slate, Meagher & Flom, LLP, 333 W. Wacker Drive,
Suite 2100, Chicago, IL 60006, Attention: Patrick J. Nash, Jr., counsel to the
Debtors; (b) the Office of the United States Trustee, J. Caleb Boggs Federal
Building, 2nd Floor, 844 King Street, Wilmington, Delaware 19801; (c) Gray,
Plant, Mooty, Mooty & Bennett, P.A., 1010 West St. Germain, Suite 600, St.
Cloud, MN 56301-3406, Attention: Phillip Kunkel, and Pepper Hamilton LLP,
Hercules Plaza, 1313 Market Street, Suite 5100, P.O. Box 1709, Wilmington, DE
19899-1709,

 

-38-



--------------------------------------------------------------------------------

Attention David P. Stratton, counsel to the Postpetition Lender and the
Prepetition Agent; (d) Latham & Watkins LLP, 233 S. Wacker Drive, Suite 5800,
Chicago, IL 60606, Attention: Josef Athanas, counsel to the Postpetition Lender
and the Prepetition Agent; (e) Greenberg Traurig, LLP, 1007 North Orange Street,
Suite 1200, Wilmington, Delaware 19801, Attention: Sandra Selzer, counsel to the
Committee; and (f) Akin Gump Strauss Hauer & Feld LLP, One Bryant Park, New
York, New York 10036, Attention: David Botter and Shaya Rochester, counsel to
the Committee.

47. Finding of Fact and Conclusion of Law. This Interim Order shall constitute
findings of fact and conclusions of law pursuant to Rule 7052 of the Bankruptcy
Rules and shall take effect and be fully enforceable immediately upon execution
hereof.

48. Jurisdiction. The Court has and will retain jurisdiction to enforce this
Interim Order according to its terms.

 

  Dated: December 15, 2008

   

/s/ Brendan Linehan Shannon

    BRENDAN LINEHAN SHANNON     UNITED STATES BANKRUPTCY JUDGE

 

-39-